COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF U. G. G. AND A.              §               No. 08-18-00163-CV
  N. A, CHILDREN,
                                                  §                 Appeal from the
                        Appellant.
                                                  §                109th District Court

                                                  §            of Winkler County, Texas

                                                  §                (TC# DC17-17073)

                                              §
                                            ORDER

        Pending before the Court is Rosario M. Peralez’s motion to permit appointed counsel,

Delilah Schroeder, to withdraw and to appoint Ms. Peralez as counsel for S.P.G. Jr. The clerk’s

record reflects that S.P.G. Jr. was represented by appointed counsel in the trial court and he is

presumed indigent for purposes of appeal. See TEX.R.CIV.P. 20.1. The termination order recites

that appointed counsel, Ms. Schroeder, was relieved of her duties as appointed counsel based on a

finding of good cause, but the clerk’s record does not include an order appointing appellate counsel

for S.P.G. Jr.

        The Court has authority to rule on a motion to withdraw and substitute counsel, but we do

not have authority to appoint counsel to represent S.P.G. Jr. on appeal. Therefore, it is ORDERED

that the trial court appoint counsel to represent S.P.G. Jr. on appeal. The order of appointment

shall be filed with the trial court clerk no later than October 11, 2018. Further, the order of

                                                 1
appointment shall be included in a supplemental clerk’s record and forwarded to this Court no later

than October 16, 2018.      The Court will address the motion to substitute counsel after the

supplemental clerk’s record is filed.

       IT IS SO ORDERED this 4th day of October, 2018.


                                                     PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2